DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John R. Mattingly, Reg. No. 30293 on 5/282021 and 6/2/2021.
The application has been amended as follows: 
Claims 1-4 and 6-7 are currently amended herein.

1. (Currently amended) A non-transitory, computer-readable storage medium storing a program that controls a distributed  data processing system in which a central server that processes data collected from a base server that has a processor and a memory, wherein the program causes the distributed data processing system to execute
a first step in which the base server generates base data using node-cut processing after collecting and standardizing the data;

	a third step in which, when a plurality of the base data is integrated on the basis of the attribute information on the columns and the base column integration information, the central server performs replacement calculation of replacing the integration source with the integration destination and calculating a combination of the integration source and the integration destination with which an amount of data can be reduced; and
	a fourth step in which, when a result of the replacement calculation indicates that there is a combination of the integration source and the integration destination with which the amount of data can be reduced, the central server notifies the base server of the combination as a replacement instruction,
	wherein the node-cut processing includes excluding an integration source column when a ratio of a number of rows with matching values of integration source columns and integration destination columns is equal to or more than a predetermined threshold value.

	2. (Currently amended)  The non-transitory, computer-readable storage medium storing a program that controls a distributed data processing system according to claim 1, wherein the program causes the distributed data processing system to further execute

	a sixth step in which the central server collects a plurality of the base data and joins the collected base data to generate total base data.

3.    (Currently amended) The non-transitory, computer-readable storage medium storing a program that controls a distributed data processing system according to claim 2, wherein the program causes the distributed data processing system to further execute

4. (Currently amended)  The non-transitory, computer-readable storage medium storing a program that controls a distributed data processing system according to claim 2, 

non-transitory, computer-readable storage medium storing a program that controls a distributed data processing system according to claim 2, wherein the program causes the distributed data processing system to further execute
  an eighth step in which the central server performs predetermined analysis on the total base data,
wherein, in the eighth step, the central server calculates a ratio of a number of rows with matching values of integration source columns and integration destination columns as a match rate for the total base data and assigns the match rate to a result of the analysis.

7.    (Currently amended) The non-transitory, computer-readable storage medium storing a program that controls a distributed data processing system according to claim 2, wherein the program causes the distributed data processing system to further execute  
 an eighth step in which the central server performs predetermined analysis on the total base data,
wherein, in the eighth step, the central server acquires information on integration source columns from a relationship between the integration source and the integration destination of the base data determined by the node-cut processing performed by the base server for the total base data and assigns the information on the integration source column to a result of the analysis.

Response to Amendment
Claims 1-4, 6-11 and 13-15 are pending in this application.
Claim rejections 35 U.S.C. 112 on claims 3 and 10 are withdrawn.
Claim rejections 35 U.S.C. 103 on claims 1-4, 8-11 and 15 are withdrawn.
Claims 1-4, 6-11 and 13-15 are allowed in this Office Action (Renumber as 1-13).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 8 and 15 in the instant application is the prior arts of record does not teach “the node-cut processing includes excluding an integration source column when a ratio of a number of rows with matching values of integration source columns and integration destination columns is equal to or more than a predetermined threshold value.”
The closest found prior art is Miyamoto et al (U.S. Publication Number 2016/0321213, hereafter referred to as “Miyamoto”). Miyamoto teaches the control factor calculation unit 112 calculates, as the control factor, a threshold in order to make adjustment the number of edges to be included in the graph data based on the edge information amount and the target process time (para [0067]). However, Miyamoto does not teach that excluding an integration source column when a ratio of a number of rows with matching values of integration source columns and integration destination columns is equal to or more than a predetermined threshold value.
Claims 2-4, 6-7, 9-11 and 13-14 depend from claims 1 and 8 are allowable for the same reason as set forth above.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162        

June 3, 2021